Citation Nr: 1710518	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  03-07 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to January 1968 and from November 1974 to February 1975.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In June 2006, the Board issued a decision denying entitlement to service connection for GERD.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an April 2013 Order, the Court vacated the June 2006 Board decision and remanded the matter to the Board for development consistent with the Court's memorandum decision.

The Board subsequently remanded the case for further development in June 2014 and January 2016.  The case has since been returned to the Board for appellate review.  

The appeal of the Veteran's claim for entitlement to service connection for chronic ear infections was also subject to the aforementioned actions by the RO and Board.  In an August 2016 rating decision, the Appeals Management Center granted service connection for otitis externa, assigning a 10 percent evaluation effective February 19, 2002.  Since service connection was granted, the Veteran's appeal as to that issue has become moot.  The Veteran has not disagreed with the assigned disability rating or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, that matter has been resolved and is not in appellate status.

A hearing was held at the Board's Central Office in Washington, DC in October 2015, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay, further development is found needed in order to provide the Veteran with adequate VA examination and medical opinion with respect to his claim of entitlement to service connection for GERD.

In its January 2016 remand, the Board found that a supplemental VA medical opinion was needed regarding the etiology of the Veteran's GERD, as the July 2014 VA examiner's reliance on a "normal UGI series" to support his conclusion that the Veteran's GERD did not arise during military service did not include any explanation as to why this was dispositive, given evidence of record documenting the Veteran's symptoms but showing normal UGI endoscopy.  A supplemental medical opinion was obtained from the same physician who conducted the July 2014 examination, wherein he explained that while it is possible that a patient with occasional heartburn would have a normal UGI series, with chronic GERD, it would be expected to see mucosal abnormalities which would be demonstrated through endoscopic or EGD procedures.  He stated that a normal EGD would rule out GERD. However, although the examination report included a list of a number of medical records documenting normal esophageal mucosa and UGI findings off and on up to December 2004, the examiner only directly addressed a "normal endoscopy" from 2004 to explain that it was, in fact, not normal, and therefore not counter to his conclusion.  The Veteran has submitted treatise evidence and a number of medical articles indicating that while a UGI study may help confirm that a patient has GERD, it is not an accurate tool for diagnosing or ruling out such disorder, as even patients with severe reflux may have a normal UGI study if the patient is not refluxing at the time the technologist or radiologist captures the image during the examination.  As the examiner also did not mention or discuss relevant evidence of record, inclusive of the Veteran's lay statements regarding his chest pain and dysphagia since service and a service treatment record documenting the Veteran's report of feeling like he was getting strangled with his throat closing up, it is unclear whether such evidence was considered by the examiner in formulating his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).

On remand, the Veteran's file should be referred for a supplemental medical opinion as to the etiology of the Veteran's current GERD, ideally by a physician who specializes in gastroenterology.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file to a suitably qualified medical professional ("reviewer") who has not yet provided a medical opinion on this matter, preferably one with a specialty in gastroenterology, for a supplemental medical opinion as to the etiology and onset of the Veteran's GERD. The reviewer must be given full access to the Veteran's complete VA claims file, including a copy of this remand, and the Veteran's electronic records for review; the reviewer must specifically note on the report whether these were reviewed in connection with providing this supplemental medical opinion.  

If, after review of the file, it is determined that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer should then provide an opinion as to the whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD is causally related to, or initially manifested during his military service.  

In providing an opinion to this question, the reviewer is asked to address the following:

i.  The Veteran's assertions that he began experiencing dysphagia, chest pain, and indigestion during military service and, continued to experience such problems intermittently since that time, with treatment via private physicians for stomach trouble between 1968 and 1973 (asserting that treatment records have since been destroyed).  A September 2004 VA gastroenterology addendum record notes the Veteran's report of a 40 year history of dyspepsia and burning in the chest partially responsive to GERD therapy.  

The reviewer is asked to discuss the likelihood that the Veteran's documented chest pain, frequent sore throats, and a June 1967 incident recorded in his STRs where the Veteran reported that it "seems as if I am getting strangled" and it seemed like his throat was getting closed up (after eating in the mess hall) represent initial manifestations of his now-diagnosed GERD.  It is noted that the Veteran endorsed frequent indigestion on his November 1967 separation report of medical history, and testified at the October 2015 Board hearing that he would regularly get heartburn and chest pain, with burning in his throat and an acid-like taste in his mouth, and that he has continued to live with it up to the present. 

ii.  Medical articles associated with the record indicating that the accuracy of the UGI study to document reflux is known to be poor and is not an effective tool for definitively diagnosing or ruling out GERD.  Along those lines, the reviewer's attention is directed to reports of chest and abdomen pain, as well as burning in the esophagus noted in treatment records from September 1976, February 1979, March 1988, and February 1993, with a "normal upper GI series" in February 1979 as well as an assessment in March 1988 of "probable [illegible] esophagitis" and an opinion in February 1993 that the Veteran's chest pain was most likely related to esophageal spasm and GE reflux.  A September 2004 VA gastroenterology addendum noted that the Veteran had documented distal esophageal structure and chronically complained of mild dysphagia, with prior dilations, while the "last EGD was negative for endoscopic evidence of esophagitis, but histology was positive."  

The prior examiner's opinions heavily relied upon "normal UGI series indicat[ing] no GERD at least [until] 1975," reasoning that with chronic GERD, one would expect to see mucosal abnormalities and affected barium study.

The reviewer is asked to discuss, and to the extent possible reconcile, this seemingly contradictory evidence of record.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.  

The reviewer must include in the medical report the rationale for any opinion expressed, along with citation to specific evidence in the claims file and relevant medical treatise evidence as necessary.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, complete any further development deemed necessary in light of the expanded record then readjudicate the Veteran's claim of entitlement to service connection for GERD.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.



	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




